DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-8, 10-13, and 18-25 are pending.  Claims 1-2, 4-8, 10-12, and 18-20 have been amended and claims 9 and 14-17 have been cancelled.  Claims 21-25 have been newly added. 

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/26/21 has been entered.

Response to Arguments
With respect to Applicant's arguments filed 2/26/21 have been fully considered but they are not persuasive.  The Applicant’s representative argues that the rejection of claims 1-20 under 35 USC §101 is directed to significantly more than an abstract idea because they are directed to i) an improvement in gaming technology and ii) improves upon conventional gaming machines (see Remarks - 2/26/21, pg. 12-14).  The Examiner respectfully disagrees.  The Applicant asserts that the amended claims are an improvement because they recite steps for “retaining certain bonus conditions achieved during play of a bonus game for subsequent plays of the bonus game even see Remarks, pg. 12).  However, “retaining bonus conditions achieved during play of a bonus game for subsequent plays of the bonus game even when plays of a base games intervene between the bonus game recite steps of a certain method of organizing human activity and/or mental processes.  As previously held in Alice, performance of a commonplace business method (e.g., a reel game) being applied to a general purpose computer generally does not show an improvement to technology but mere steps of the abstract idea to be performed in a technological environment.     
Additionally, the Applicant asserts that the retaining of bonus conditions alters the operation of the electronic gaming machine and improves upon prior gaming machine and gaming technologies which did not permit such retention of bonus conditions (see Remarks, pg. 12).  The Examiner respectfully disagrees. The retention of bonus conditions is merely a rule and/or instruction of managing a game which is within the realm of the abstract idea.  For at least these reasons, the Applicant’s argument is not persuasive and the rejection has been maintained below.  
With respect to the argument that the claims “improve upon conventional gaming machines” because the improvements of storing symbols and use such stored symbols in a subsequent game is a technological improvement over a gaming machine that is unable to store symbols and use such stored symbols in a subsequent game (see Remarks, pg. 13-14).  The Examiner respectfully disagrees.  Storing particular types of information and retrieving the information in memory for use amounts to mere data-gathering that have been construed as insignificant extra-solution activity which does amount to an inventive concept (see MPEP 2106.05(g)).  In the instant application, the storing of symbols and use of such stored symbols in a subsequent game is analogous to computer functions that the courts have recognized as well-understood, routine, and conventional activity such as “electronic recordkeeping” and “storing and retrieving information in see MPEP 2106.05(d) II).  For at least these reasons, the Applicant’s argument is not persuasive and the rejection has been maintained below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-13, 18-20, and 22-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a grouping of abstract ideas without significantly more. The claims, as exemplified by claim 1, recites limitations which include certain methods of organizing human activity and mental processes such as: “for a first play of a base game, conducting a first spin of reels” – certain method of organizing human activity; “in response to a first triggering condition during the first play of the base game, initiating a first play of a bonus game, wherein the first spin causes the reels to present a first base game outcome comprising first symbols” – certain method of organizing human activity and mental processes; “for the first play of the bonus game, conducting one or more second spins of the reels, wherein the one or more second spins cause the reels to present, in the matrix of symbol display positions, a first bonus game outcome comprising second symbols selected from a bonus game symbol set, wherein the bonus game symbol set includes a hold symbol, and wherein each instance of the hold symbol is held at its respective symbol display position in the matrix of symbol display positions during subsequent second spins of the one or more second spins” – certain method of organizing human activity and/or mental process; “after the first play of the bonus game, storing a retained first bonus game state that includes at least each instance of the hold symbol and its respective symbol display position” –certain method of organizing human activity and/or mental processes;  “for a second play of the base game, conducting a third spin of the reels, wherein the certain method of organizing human activity and/or mental processes; “in response to a second triggering condition during the second play of the base game, initiating a second play of the bonus game” – certain method of organizing human activity and/or mental processes; “for the second play of the bonus game: populating, per the retained first bonus game state, the matrix of symbol display positions with the instances of the hold symbol at their respective display positions to initialize a starting point for the second play of the bonus game” – certain method of organizing human activity and/or mental processes;  “conducting, from the starting point for the second play of the bonus game, one or more fourth spins of the reels, wherein the one or more fourth spins cause the reels to present, in the matrix of symbol display positions, a second bonus game outcome comprising the instances of the hold symbol from the retained bonus game state and fourth symbols selected from the bonus game symbol set” –certain method of organizing human activity and/or mental processes.  For at least these reasons, the claims are found to recite a grouping of abstract ideas under Step 2A-prong 1.
This judicial exception is not integrated into a practical application because the additional limitations such as “an electronic gaming machine”, “displayed in a matrix of symbol display positions of the electronic gaming machine”, and “cause the reels to present” amount to mere extra solution activity (see MPEP 2106.05(g)) and/or steps to use a general purpose computer as a tool to implement the abstract idea or provide a technological environment in which to perform the abstract idea which does not integrate the abstract idea into a practical application (see MPEP 2106.05(f) and (h)). 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because invoking the electronic gaming machine to implement the abstract idea and/or merely provide a technological environment to perform the abstract idea is Alice v. CLS and does not amount to significantly more than the abstract idea.   For instance, Vancura (US 2010/0029381 A1) discloses that conventional game machines include a display device for presenting games, a player interface, and a controller to execute game instructions stored in memory (see ‘381 – 0008, 0037-0040). Moreover, the Specification discloses the generic nature of electronic gaming devices to include but are not limited to “a smart phone, a tablet, a laptop, or a gaming console” which are general purpose computing devices convention in the gaming arts (see Specification, 0024).  For at least these reasons, the claims are found to recite a grouping of abstract ideas without significantly more.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 11-13, 18-21, and 22-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent Claims 1 and 11 recite the limitations “the retained matrix of symbol display positions with the instances of the hold symbol at their respective display positions” and “a second bonus game outcome comprising the instances of the hold symbol from the retained first bonus game state and fourth symbols selected from the bonus game symbol set” renders the claim unclear.  The claim is rendered indefinite because the claims recite singular/plural inconsistencies when referring to “a hold symbol”.  Specifically, the 
Furthermore, the recitation of “the instances of the hold symbol at their respective display positions to initialize a starting point” and “comprising the instances of the hold symbol from the retained first bonus game state” is unclear as to whether the respective first bonus game state and “the second play of the bonus game” includes one hold symbol, a plurality of hold symbols, or every instance of the each hold symbol generated in the one or more second spins.  For at least these reasons, the claims are rendered indefinite.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148.  The examiner can normally be reached on Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715